DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
Claims 21-37 were pending.  Claims 22 and 34-36 are canceled herein by an examiner’s amendment.  Claims 21, 24-26, 29, and 37 are amended herein by an examiner’s amendment.  Claims 21, 23-33, and 37 are allowed.  This is a First Action Notice of Allowance.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Yang on 5/6/2022.
Start of the Examiner’s Amendment:

Claim 21.	(Currently Amended)	A method of testing effectiveness of a sealing procedure comprised of using a sealing substance to seal channels in [[on ]]a concrete structure, the method comprising the steps of:
forming a first drill hole in the concrete structure, the first drill hole extending into the concrete structure from the first surface, the first drill hole having an end at the first surface;
forming a test drill hole in the concrete structure in spaced relation to the first drill hole, the test drill hole extending into the concrete structure from the first surface, the test drill hole having an end at the first surface spaced from the end of the first drill hole;
a test liquid into the test drill hole while measuring a baseline liquid flow characteristic of the test liquid;
plugging the test drill hole with a plug so that filling substance does not enter the test drill hole when the filling substance is injected into the first drill hole;
injecting a filling substance into the first drill hole under pressure so that the filling substance seeps into the concrete structure to fill channels in the concrete structure; 
after the injecting step, removing the plug from the test drill hole;
following hardening of the filling substance in the channels of the concrete structure and the removing step,  while measuring a second liquid flow characteristic of the test liquid;
comparing the baseline liquid flow characteristic to the second liquid flow characteristic;
determining the effectiveness of the sealing procedure based on the comparison. 
Claim 22.	(Cancelled)
Claim 24.	(Currently Amended)	The method recited in claim 21, wherein the steps of forming the first drill hole and the test drill hole include[[s]] the steps of drilling the first and test drill holes into the concrete structure at an angle perpendicular to the first surface.
Claim 25.	(Currently Amended)	The method recited in claim 21, wherein the test liquid is water. 
Claim 26.	(Currently Amended)	The method recited in claim 25, wherein the baseline flow characteristics is 1/P1, and the second flow characteristic is a second ratio Q2/P2, , and the comparing step is a comparison between the baseline ratio and the second ratio.
Claim 27.	(Currently Amended)	The method of claim 21 wherein the first drill hole and the test hole are 6 inches to 18 inches apart.
Claim 29.	(Currently Amended)	The method of claim 28 wherein the first and second drill holes define a distance, the first and second drill holes are sufficiently close to each other so that the filling substance injected into the first drill hole travels more than ½ [[a]] the distance between the first and second drill holes.
Claims 34-36 (Canceled)
Claim 37.	(Currently Amended)	A method of testing effectiveness of a sealing procedure comprised of using a sealing substance to seal channels in [[on ]]a concrete structure, the method comprising the steps of:
forming a test drill hole in the concrete structure, the test drill hole extending into the concrete structure from an exterior surface of the concrete structure;
a [[the ]]test liquid into the test drill hole while measuring a first flow rate and a first pressure;
plugging the test drill hole with a plug so that filling substance does not enter the test drill hole when the filling substance is injected into an injection tube waterstop;
injecting a filling substance into the injection tube waterstop under pressure so that the filling substance seeps into the concrete structure to fill channels in the concrete structure; 
after the injecting step, removing the plug from the test drill hole;
following hardening of the filling substance in the channels of the concrete structure and the removing step, measuring a second flow rate and a second pressure [[by]]while directing the test liquid into the test drill hole;
comparing the baseline flow rate and baseline pressure to the second flow rate and the second pressure;
determining the effectiveness of the sealing procedure based on the comparison. 

End of the Examiner’s Amendment.
Allowable Subject Matter
Claims 21, 23-33, and 37 are allowed.
The following is an examiner’s statement of reasons for allowance:  Independent claims 21 and 37 contain allowable subject matter.  None of the prior art of record teaches or suggests the claimed invention.  Specifically not found in the prior art of record are the limitations of plugging the test drill hole so that filling substance does not enter the drill hole and following injection of the filling substance, removing the plug from the test drill hole for further testing in combination with the other limitations of claims 21 and 37 respectively.  The closest prior art of record is WHEATLEY (US Pub. 2014/0137503) which teaches a method for repairing concrete by drilling holes and injecting a filling substance.  Also pertinent is WIKTOR et al. (US Pub. 2016/0090328) which teaches testing the water permeability of a crack before and after repair.  However neither of these references teaches the limitation discussed above.  Several other references have been added to the Notice of References Cited for teaching various ways of repairing cracks in concrete or testing the permeability of concrete, but none of them teaches the limitations discussed above.
Claims 23-33 are allowed due to their dependence on claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J KOLB whose telephone number is (571)270-7601. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571 272 2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHANIEL J KOLB/Examiner, Art Unit 2856